As filed with the Securities and Exchange Commission on July29, 2014 Registration Nos.:333-68521; 333-67438; 333-72254; 333-143811; and 333-187119 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Post-Effective Amendment No. 1 to Form S-8 (333-68521) Post-Effective Amendment No. 1 to Form S-8 (333-67438) Post-Effective Amendment No. 1 to Form S-8 (333-72254) Post-Effective Amendment No. 1 to Form S-8 (333-143811) Post-Effective Amendment No. 1 to Form S-8 (333-187119) under the Securities Act of 1933 SCHAWK, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 66-0323724 (I.R.S. Employer Identification No.) 1695 South River Road Des Plaines, Illinois60018 (Address, including zip code of registrant’s principal executive offices) Schawk, Inc. Employee Stock Purchase Plan Schawk, Inc. 2001 Equity Option Plan Schawk, Inc. 1991 Outside Directors’ Formula Stock Option Plan, as amended Schawk, Inc. 2003 Equity Option Plan Schawk, Inc. 2006 Long-Term Incentive Plan, as amended (Full titles of the plans) David A. Schawk Schawk, Inc. c/o SGK LLC (as successor by merger to Schawk, Inc.) 1695 South River Road Des Plaines, Illinois60018 (847) 827-9494 (Name, address and telephone number, including area code, of agent for service) Copies to: John T. McEnroe, Esq. Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois60601 (312) 609-7500 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer ý Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) EXPLANATORY STATEMENT The Post-Effective Amendments on Form S-8 relate to the following Registration Statements on Form S-8 (the “Registration Statements”) previously filed by Schawk, Inc. (the “Company”) with the Securities and Exchange Commission: 1. Registration Statement No. 333-68521, filed on December8, 1998, registering 1,000,000 shares of the Company’s common stock (the “Common Stock”) issuable under the Company’s Employee Stock Purchase Plan. 2. Registration Statement No. 333-67438, originally filed on August13, 2001, registering 2,002,250 shares of Common Stock issuable under the Company’s 2001 Equity Option Plan. 3. Registration Statement No. 333-72254, originally filed on October26, 2001, registering 330,030 shares of Common Stock issuable under the Company’s 1991 Outside Directors’ Formula Stock Option Plan. 4. Registration Statement No. 333-143811, originally filed on June15, 2007, registering 2,000,000 shares of Common Stock issuable under the Company’s 2003 Equity Option Plan and 2006 Long-Term Incentive Plan. 5. Registration Statement No. 333-187119, originally filed on March8, 2013, registering 1,200,000 shares of Common Stock issuable under the Schawk, Inc. 2006 Long-Term Incentive Plan. On July29, 2014, pursuant to the Agreement and Plan of Merger and Reorganization, dated as of March 16, 2014, among the Company, Matthews International Corporation (“Matthews”), Moonlight Merger Sub Corp., a wholly-owned subsidiary of Matthews (“Merger Sub1”), and Moonlight Merger Sub LLC, a wholly-owned subsidiary of Matthews (“Merger Sub2”), Merger Sub1 merged with and into the Company, with the Company continuing as the surviving entity and a wholly-owned subsidiary of Matthews (the “Merger”).Immediately thereafter, the Company merged with and into Merger Sub2, with Merger Sub2 continuing as the surviving entity and a wholly owned subsidiary of Matthews under the name “SGK LLC.”In connection with the Merger, the Company terminated any and all offerings of the Company’s securities pursuant to the Registration Statements.Accordingly, Post-Effective Amendments to the Registration Statements are being filed solely for the purpose of deregistering all shares of Common Stock covered by the Registration Statements that remain unsold, if any, as of the effective time of the Merger. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused the Post-Effective Amendments to FormS-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Des Plaines, State of Illinois, on July29, 2014. SGK LLC (as successor by merger to Schawk, Inc., the Registrant) By: /s/David A. Schawk Name: David A. Schawk Title:
